                                                                       Case 2:17-cv-01916-RFB-EJY Document 64 Filed 02/05/21 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                            1    Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW
                                                            2    Nevada Bar No. 12125
                                                                 Akerman LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            6
                                                                 Attorneys for The Bank of New York Mellon, fka
                                                            7    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                            8    Loan Trust 2005-54CB, Mortgage Pass-Through
                                                                 Certificates Series 2005-54CB
                                                            9

                                                            10                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 THE BANK OF NEW YORK MELLON FKA                     Case No.:   2:17-cv-01916-RFB-EJY
                                                            13   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            14   CWALT, INC., ALTERNATIVE LOAN
                                                                 TRUST 2005-54CB, MORTGAGE PASS-                     MOTION TO REMOVE ATTORNEY
                                                            15   THROUGH CERTIFICATES SERIES 2005-                   FROM ELECTRONIC SERVICE LIST
                                                                 54CB,
                                                            16
                                                                                              Plaintiff,
                                                            17
                                                                 vs.
                                                            18
                                                                 HAROLD     HILL,     an     individual;
                                                            19   ENCHANTMENT     AT    SUNSET      BAY
                                                                 CONDOMINIUM             ASSOCIATION;
                                                            20   732 HARDY WAY TRUST; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            21
                                                                                              Defendants.
                                                            22

                                                            23
                                                                          TO:   ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            24
                                                                          PLEASE TAKE NOTICE that Rex D. Garner, Esq. is no longer associated with the law
                                                            25
                                                                 firm of Akerman LLP and requests that Mr. Garner be removed from the service list.
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28


                                                                                                              1
                                                                 56377874;1
                                                                     Case 2:17-cv-01916-RFB-EJY Document 64 Filed 02/05/21 Page 2 of 2




                                                            1             Akerman LLP continues to serve as counsel for The Bank of New York Mellon, fka The

                                                            2    Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust

                                                            3    2005-54CB, Mortgage Pass-Through Certificates Series 2005-54CB in this action.              All items,

                                                            4    including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                            5    action should continue to be directed to Ariel E. Stern, Esq. and Natalie L Winslow, Esq.

                                                            6             DATED this 5th day of February, 2021

                                                            7                                                 AKERMAN LLP

                                                            8                                                 /s/ Natalie L. Winslow
                                                            9                                                 ARIEL E. STERN, ESQ.
                                                                                                              Nevada Bar No. 8276
                                                            10                                                NATALIE L. WINSLOW
                                                                                                              Nevada Bar No. 12125
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                              1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                              Las Vegas, NV 89134
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                              Attorneys for The Bank of New York Mellon, fka The
AKERMAN LLP




                                                            13                                                Bank of New York, as Trustee for the Certificateholders
                                                                                                              of CWALT, Inc., Alternative Loan Trust 2005-54CB,
                                                            14                                                Mortgage Pass-Through Certificates Series 2005-54CB

                                                            15
                                                                                                                     IT IS SO ORDERED.
                                                            16

                                                            17
                                                                                                                     ___________________________________
                                                            18                                                       UNITED STATES MAGISTRATE JUDGE

                                                            19
                                                                                                                     DATE: February 5, 2021
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                 2
                                                                 56377874;1
